PER CURIAM
These are consolidated appeals in which the state seeks reversal of the trial court’s orders suppressing evidence of Intoxilyzer test results against defendants, who are charged with DULL Defendants advance a number of arguments for sustaining the orders, the thrust of which is that the Intox-ilyzer Model 4011A used by the state does not comply with and was not approved for use in accordance with applicable statutory and regulatory requirements. None of those arguments has merit. We hold that Intoxilyzer Model 4011A and the method by which its use was authorized satisfy all requirements of the relevant statutes and rule.1 The trial courts erred by suppressing the evidence.
Reversed and remanded.

 We base our decision on the merits of the parties’ arguments pertaining to the statutes and rule which were in effect at the times when defendants were tested or which had been in effect previously and were relevant at the times of the tests. Because we decide the case on that basis, we do not address the parties’ arguments relating to other matters.